Citation Nr: 1236902	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Randolph M. Baltz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and from October 2003 to July 2004.  The Veteran served with the Army National Guard between his two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  Jurisdiction of the case has been subsequently transferred to the RO in North Little Rock, Arkansas.

In June 2007, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Little Rock RO before Steven D. Reiss sitting in Washington, D.C.  In September 2007, the Board remanded the issue on appeal for further development.  After the remand, the Veteran requested another hearing.  In May 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Little Rock RO before Kathleen K. Gallagher, sitting in Washington, D.C.  A Travel Board hearing was also held on August 7, 2012 at the RO before the Kathleen K. Gallagher.  These Veterans Law Judges were designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and are included in the panel of judges rendering the determination in this case.  Transcripts of these hearings are in the Veteran's claims file.

The appeal as to the issue of an entitlement to initial evaluation in excess of 10 percent for residual scar status post lipoma removal, which is also currently before Board, will be addressed in a separate decision by the Board.


FINDINGS OF FACT

1.  The Veteran is presumed sound under the law upon entry onto active duty in October 2003.

2.  Although there is evidence that the Veteran had sleep apnea before his deployment in October 2003, there is no evidence to show that sleep apnea clearly and unmistakably was not aggravated during the period of active duty from October 2003 to July 2004, and therefore the presumption of sound condition upon entry onto active duty cannot be rebutted, and the claim must be considered on the basis of service incurrence or direct service connection.

3.  Sleep apnea was diagnosed during active duty from October 2003 to July 2004 and the Veteran still has the disorder currently. 


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003), (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In the present case, the Veteran had two tours of active service.  As noted during prior remands, there is no entrance examination for the Veteran's second tour of active duty beginning in October 2003, as is often the case for members of the National Guard who are called to active duty.  (The Board notes that there is an examination report dated in July 2003, but the purpose of this examination appears to have been for "retention" in the National Guard rather than for the purpose of deployment onto active duty the following October.).  Because there is no entrance examination report, the Veteran is presumed under the law to have been sound condition upon entrance to this second period of active duty.  See 38 U.S.C.A. § 1111; see Doran  v. Brown, 6 Vet. App. 283, 286 (1994) (where an induction examination may have been conducted but where the report of that examination was not available, case treated as if the presumption of sound condition attached but was rebutted); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (noting that, by conducting both induction and separation physical examinations, the government is in best position to have reliable medical evidence about changes in a preexisting condition; if it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved); cf. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (holding that the presumption of sound condition "only attaches where there has been an induction examination in which the later complained of disability was not detected").

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's sleep apnea both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the evidence is insufficient to meet the second part of this requirement.  The evidence between the Veteran's two periods of active duty includes a September 2003 sleep study which diagnosed obstructive sleep apnea.  During service, the Veteran reported a sleep disorder in February 2004 and was put on a physical profile limiting all functional activities.

A March 2004 Medical Evaluation Board (MEB) report stated that the Veteran presented to a pulmonary clinic with a history of obstructive sleep apnea diagnosed on a polysomnogram performed in September 2003.  The Veteran reported that his symptoms had been persistent and that he did not have time to be treated with CPAP prior to being activated into the service.  The MEB report noted that the Veteran's current clinical condition required the use of CPAP on a nightly basis for his symptoms, and that his "functional status is impaired [so] that he can not perform his required duties . . . ."  The MEB found that the Veteran's obstructive sleep apnea existed prior to service and that the Veteran was physically unfit for service as a result of sleep apnea.  After separation from service, on an April 2004 VA examination, the Veteran reported developing loud snoring with apnea, leaving him tired all day and with difficulty concentrating during the day since 2002.  

Although the September 2003 diagnosis of sleep apnea might be sufficient to constitute clear and unmistakable evidence that sleep apnea existed prior to active service, this alone is not enough to rebut the presumption of sound condition at entrance to service.  As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's sleep apnea both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Service treatment records show that the Veteran was diagnosed during active duty with sleep apnea and that he was discharged from service because of it.  The Board acknowledges that the October 2007 and January 2010 VA examiners provided negative nexus opinions.  The October 2007 examiner opined that it was clear from the record that the Veteran's sleep apnea pre-existed his tour of active duty beginning in October 2003 and that it was unlikely that the sleep apnea syndrome was aggravated by his active duty time.  The January 2010 VA examiner also concluded that "the record is clear in that [the Veteran's sleep apnea] was diagnosed prior to his active duty [beginning in] October 2003," and that there was no evidence of aggravation during his active tour of duty based on history given by the Veteran.  The examiner further stated that general military activities would not aggravate obstructive sleep apnea.  

However, it does not matter whether general military activities would not aggravate sleep apnea but rather it only need be shown that aggravation occurred during or coincident with active service, not that military duties were the actual cause of aggravation.  Moreover, in order to rebut the presumption of sound condition, the evidence must show more than just a "probability" or "likelihood" that sleep apnea was not aggravated; it must show clearly and unmistakably that it was not aggravated.  The VA opinions do not meet this high evidentiary burden.  Therefore, the presumption of soundness cannot be rebutted, and the Board must find, as a matter of law, that the sleep apnea did not preexist the Veteran's second period of service regardless of evidence showing factually that it did preexist service.  Accordingly, the issue becomes whether the Veteran's sleep apnea was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  

With regard to direct service connection, the current medical evidence of record shows that the Veteran has a current diagnosis of obstructive sleep apnea.  See January 2010 VA examination report.  Moreover, the service treatment records reveal that the Veteran was diagnosed with obstructive sleep apnea during active duty.  The first evidence of sleep apnea is in the February 2004 service treatment record wherein it was noted that the Veteran reported a sleep disorder.  The March 2004 Medical Evaluation Board confirmed that, following a pulmonary consultation, the Veteran had a diagnosis of obstructive sleep apnea requiring the use of CPAP every night and for that reason, he was medically discharged from service.  Therefore, based on this evidence showing a diagnosis of sleep apnea during active duty and a continuing diagnosis of the disorder currently, the Board concludes service connection is warranted for sleep apnea.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.











	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for sleep apnea is granted.



____________________________                           __________________________
KATHLEEN K. GALLAGHER			STEVEN D. REISS
      Veterans Law Judge,			Veterans Law Judge,
Board of Veterans' Appeals			Board of Veterans' Appeals



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


